
	
		II
		111th CONGRESS
		1st Session
		S. 1630
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Mr. Rockefeller (for
			 himself and Mr. Franken) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  improve prescription drug coverage under Medicare part D and to amend the
		  Public Health Service Act, the Employee Retirement Income Security Act of 1974,
		  and the Internal Revenue Code of 1986, to improve prescription drug coverage
		  under private health insurance, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Affordable Access to Prescription
			 Medications Act of 2009.
		2.Medicare part D
			 prescription drug plans
			(a)In
			 generalSection 1860D–2(b)(4) of the Social Security Act (42
			 U.S.C. 1395w–102(b)(4)) is amended by adding at the end the following new
			 subparagraph:
				
					(E)Additional
				protections
						(i)In
				generalNotwithstanding any other provision of this part,
				effective for plan years beginning on or after January 1, 2011, a PDP sponsor
				of a prescription drug plan and an MA organization offering an MA–PD plan
				shall, with respect to any co-payment or coinsurance requirements applicable to
				covered part D drugs under the plan, ensure that—
							(I)such required
				co-payment or coinsurance does not exceed the base cost of the covered part D
				drug (as determined by the Secretary);
							(II)such required
				co-payment or coinsurance does not exceed $200 per month for any single covered
				part D drug (30-day supply); and
							(III)such required
				co-payment or coinsurance does not exceed, in the aggregate for all covered
				part D drugs, $500 per month.
							(ii)AdjustmentsThe
				amounts described in clauses (II) and (III) of clause (i) shall be annually
				adjusted to reflect the average of the percentage increase or decrease in the
				Consumer Price Index for all urban consumers (U.S. city average) and the
				percentage increase or decrease in the medical care component of such Consumer
				Price Index during the calendar year preceding the year for which the
				adjustment is being
				made.
						.
			(b)Expansion of
			 exceptions processEffective for plan years beginning on or after
			 January 1, 2011, the Secretary shall expand the formulary tier exception
			 request process under sections 423.560 through 423.636 of title 42, Code of
			 Federal Regulations (as in effect on the date of enactment of this Act), to
			 allow individuals enrolled in a prescription drug plan under part D of title
			 XVIII of the Social Security Act or an MA–PD plan under part C of such title to
			 request an exception for a specialty prescription drug to a plan’s designation
			 of a covered part D drug (as defined in section 1860D–2(e) of such Act (42
			 U.S.C. 1395w–102(e)) as a non-preferred prescription drug.
			(c)MedPAC studies
			 and reports
				(1)Study and
			 report on the medicare part D anti-discrimination clause
					(A)StudyThe
			 Medicare Payment Advisory Commission shall conduct a study on various aspects
			 of the prescription drug program under part D of title XVIII of the Social
			 Security Act and, to the greatest extent practicable, the interaction of such
			 program with Medicare beneficiary access to covered drugs under part B of such
			 title. Such study shall include the following:
						(i)An
			 analysis of—
							(I)the use of
			 specialty tiers for covered part D drugs under prescription drug plans and
			 MA–PD plans; and
							(II)the effect of
			 such specialty tiers on access to care for Medicare beneficiaries.
							(ii)Consideration of
			 the mechanisms described in subparagraph (B) in the context of the provisions
			 of section 1860D–11(e)(2)(D) of the Social Security Act (42 U.S.C.
			 1395w–111(e)(2)(D)) (in this paragraph referred to as the Medicare part
			 D anti-discrimination clause).
						(B)Mechanisms
			 describedThe following mechanisms are described in this
			 subparagraph:
						(i)The
			 use of specialty tiers for covered part D drugs under prescription drug plans
			 and MA–PD plans.
						(ii)The application
			 of segmented coinsurance or copayment structures to covered part D drugs based
			 on certain categories of such drugs or diagnoses.
						(iii)The utilization
			 of other differential benefit structures based on certain conditions and
			 Medicare beneficiaries under prescription drug plans and MA–PD plans, including
			 an analysis of the interaction between such utilization and the effects of such
			 utilization with the Medicare part D anti-discrimination clause.
						(C)ReportNot
			 later than 1 year after the date of enactment of this Act, the Medicare Payment
			 Advisory Commission shall submit to Congress a report containing the results of
			 the study conducted under subparagraph (A), together with recommendations for
			 such legislation and administrative action as the Commission determines
			 appropriate.
					(D)Revised
			 guidanceBased on the results of the study conducted under
			 subparagraph (A), the Secretary shall issue revised guidance regarding the use
			 of mechanisms described in subparagraph (B) to all PDP sponsors offering
			 prescription drug plans under part D of title XVIII of the Social Security Act
			 and Medicare Advantage organizations offering MA–PD plans under part C of such
			 title.
					(2)Study and
			 report on cost-sharing for prescription drugs under parts B and D
					(A)StudyThe
			 Medicare Payment Advisory Commission shall conduct a study on cost-sharing for
			 prescription drugs under parts B and D of title XVIII of the Social Security
			 Act. Such study shall include an analysis of the impact of eliminating
			 cost-sharing for covered part D drugs for Medicare beneficiaries who—
						(i)incur annual
			 out-of-pocket cost-sharing after the initial coverage limit under section
			 1860D–2(b)(3) of such Act (42 U.S.C. 1395w–102) that exceeds 5 percent of the
			 income of the beneficiary (as determined under section 1860D–14(a)(3)(C) of
			 such Act (42 U.S.C. 1395w–114(a)(3)(C)); and
						(ii)do
			 not otherwise qualify for an income-related subsidy under section 1860D–14(a)
			 of such Act (42 U.S.C. 1395w–114(a)) or other extra help or cost-sharing
			 relief.
						(B)ReportNot
			 later than 6 months after the date of enactment of this Act, the Medicare
			 Payment Advisory Commission shall submit to Congress a report containing the
			 results of the study conducted under subparagraph (A), together with
			 recommendations for such legislation and administrative action as the
			 Commission determines appropriate.
					(3)DefinitionsIn
			 this section:
					(A)Covered part D
			 drugThe term covered part D drug has the meaning
			 given such term in section 1860D–2(e) of the Social Security Act (42 U.S.C.
			 1395w–102(e)).
					(B)MA–PD
			 planThe term MA–PD plan has the meaning given such
			 term in paragraph (9) of section 1860D–41(a) of such Act (42 U.S.C.
			 1395w–151(a)).
					(C)Medicare
			 Advantage organizationThe term Medicare Advantage
			 organization has the meaning given such term in section 1859(a)(1) of
			 such Act (42 U.S.C. 1395w–28(a)(1)).
					(D)PDP
			 sponsorThe term PDP sponsor has the meaning given
			 such term in paragraph (13) of such section 1860D–41(a).
					(E)Prescription
			 drug planThe term prescription drug plan has the
			 meaning given such term in paragraph (14) of such section.
					3.Private health
			 insurance
			(a)Group health
			 plans
				(1)Public Health Service Act amendments
					(A)In
			 generalSubpart 2 of part A of title XXVII of the
			 Public Health Service Act is amended
			 by adding at the end the following new section:
						
							2708.Provisions
				relating to prescription drugs
								(a)In
				generalA group health plan, and a health insurance issuer
				offering group health insurance coverage, that provides coverage for
				prescription drugs shall, with respect to any co-payment or coinsurance
				requirements applicable to such drug coverage, ensure that—
									(1)such required
				co-payment or coinsurance does not exceed the base cost of the prescription
				drug (as determined by the Secretary);
									(2)such required
				co-payment or coinsurance does not exceed $200 per month for any single
				prescription drug (30-day supply); and
									(3)such required
				co-payment or coinsurance does not exceed, in the aggregate for all
				prescription drugs, $500 per month.
									(b)AdjustmentsThe
				amounts described in paragraphs (2) and (3) of subsection (a) shall be annually
				adjusted to reflect the average of the percentage increase or decrease in the
				Consumer Price Index for all urban consumers (U.S. city average) and the
				percentage increase or decrease in the medical care component of such Consumer
				Price Index during the calendar year preceding the year for which the
				adjustment is being made.
								(c)NoticeA group health plan under this part shall
				comply with the notice requirement under section 714(b) of the
				Employee Retirement Income Security Act of
				1974 with respect to the requirements of this section as if such
				section applied to such
				plan.
								.
					(B)Conforming
			 amendmentSection 2723(c) of such Act (42 U.S.C. 300gg–23(c)) is
			 amended by striking section 2704 and inserting sections
			 2704 and 2708.
					(2)ERISA
			 amendments
					(A)In
			 generalSubpart B of part 7 of subtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974 is amended by adding at the end the following new
			 section:
						
							715.Provisions
				relating to prescription drugs
								(a)In
				generalA group health plan, and a health insurance issuer
				offering group health insurance coverage, that provides coverage for
				prescription drugs shall, with respect to any co-payment or coinsurance
				requirements applicable to such drug coverage, ensure that—
									(1)such required
				co-payment or coinsurance does not exceed the base cost of the prescription
				drug (as determined by the Secretary of Health and Human Services);
									(2)such required
				co-payment or coinsurance does not exceed $200 per month for any single
				prescription drug (30-day supply); and
									(3)such required
				co-payment or coinsurance does not exceed, in the aggregate for all
				prescription drugs, $500 per month.
									(b)AdjustmentsThe
				amounts described in paragraphs (2) and (3) of subsection (a) shall be annually
				adjusted to reflect the average of the percentage increase or decrease in the
				Consumer Price Index for all urban consumers (U.S. city average) and the
				percentage increase or decrease in the medical care component of such Consumer
				Price Index during the calendar year preceding the year for which the
				adjustment is being made.
								(c)NoticeA group health plan under this part shall
				comply with the notice requirement under section 714(b) with respect to the
				requirements of this section as if such section applied to such
				plan.
								.
					(B)Table of
			 contentsThe table of contents in section 1 of such Act is
			 amended by inserting after the item relating to section 714 the following new
			 item:
						
							
								Sec. 715. Provisions relating to
				prescription
				drugs.
							
							.
					(3)Internal Revenue
			 Code amendments
					(A)In
			 generalSubchapter B of
			 chapter 100 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new section:
						
							9813.Provisions
				relating to prescription drugs
								(a)In
				generalA group health plan, and a health insurance issuer
				offering group health insurance coverage, that provides coverage for
				prescription drugs shall, with respect to any co-payment or coinsurance
				requirements applicable to such drug coverage, ensure that—
									(1)such required
				co-payment or coinsurance does not exceed the base cost of the prescription
				drug (as determined by the Secretary of Health and Human Services);
									(2)such required
				co-payment or coinsurance does not exceed $200 per month for any single
				prescription drug (30-day supply); and
									(3)such required
				co-payment or coinsurance does not exceed, in the aggregate for all
				prescription drugs, $500 per month.
									(b)AdjustmentsThe
				amounts described in paragraphs (2) and (3) of subsection (a) shall be annually
				adjusted to reflect the average of the percentage increase or decrease in the
				Consumer Price Index for all urban consumers (U.S. city average) and the
				percentage increase or decrease in the medical care component of such Consumer
				Price Index during the calendar year preceding the year for which the
				adjustment is being made.
								(c)NoticeA group health plan under this part shall
				comply with the notice requirement under section 714(b) of the
				Employee Retirement Income Security Act of
				1974 with respect to the requirements of this section as if such
				section applied to such
				plan.
								.
					(B)Clerical
			 amendmentThe table of sections for such subchapter is amended by
			 adding at the end the following new item:
						
							
								Sec. 9813. Provisions relating to
				prescription
				drugs.
							
							.
					(b)Individual
			 health insurance
				(1)In
			 generalPart B of title XXVII of the
			 Public Health Service Act is amended
			 by inserting after section 2752 the following new section:
					
						2754.Provisions
				relating to prescription drugsThe provisions of section 2708 shall apply
				to health insurance coverage offered by a health insurance issuer in the
				individual market in the same manner as they apply to health insurance coverage
				offered by a health insurance issuer in connection with a group health plan in
				the small or large group
				market.
						.
				(2)Conforming
			 amendmentSection 2762(b)(2) of such Act (42 U.S.C.
			 300gg–62(b)(2)) is amended by striking section 2751 and
			 inserting sections 2751 and 2754.
				(c)Application to
			 FEHBPThe amendments made by this section
			 shall apply to the administration of chapter 89
			 of title 5, United States Code.
			
